DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because the phrase “a compressible vessel held in between first and second impact surfaces” is a double inclusion of the previously recited first and second impact surfaces. It is suggested that this phrase be amended to --a compressible vessel held in between the first and second impact surfaces--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “wherein a cross-sectional area” is indefinite because it is unclear what element defines the cross-sectional area.  It is suggested that this phrase be amended to --a cross-sectional area defined by a compressible vessel--.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoll (GB 2 131 517).
Regarding independent claim 1, Stoll discloses a protective impact device (see Abstract, FIG. 1), comprising: (a) a first impact surface (2); (b) a second impact surface (3) substantially parallel to the first impact surface (see FIG. 1); wherein the area of the first impact surface is smaller than the area of the second impact surface (see FIG. 1), wherein a perpendicular distance between the first and second impact surface defines a stroke distance (see FIG. 1), wherein a cross-sectional area parallel to and in between the first and second impact surfaces increases, either in a continuous or discrete fashion, over the stroke distance from the first impact surface towards the second impact surface (see FIG. 1); (c) a compressible vessel (4) held in between first and second impact surfaces (see FIG. 1), wherein the compressible vessel in between the first and second impact surfaces defines a wall shape with a positive second derivative slope defined from the first impact surface towards the second impact surface (see FIG. 1, outer lip (11) and at least one of the peaks of the bellows (4) defines a curve having a positive second derivative slope); (d) a fluid contained within the compressible vessel (see page 3, lines 19-22); and (e) one or more orifices (6) to allow the fluid to bleed out from the compressible vessel when an impact force causes compression of the protective impact device (see page 3, lines 19-22), wherein the compression is defined by the first impact surface moving towards the second impact surface along the stroke distance (see page 3, lines 10-14).
see FIG. 1), wherein the wall edges of the discrete shape define the positive second derivative slope defined from the first impact surface towards the second impact surface (see FIG. 1, outer lip (11) and at least one of the peaks of the bellows (4) defines a curve having a positive second derivative slope).
Regarding claim 6, Stoll discloses one or more one-way valves to allow the fluid to return to the compressible vessel back into the compressible vessel after the compression (see page 4, lines 104-128).
Claims 1, 3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (US 4,570,911).
Regarding claim 1, Konishi discloses a protective impact device (see Abstract, FIGS. 1, 3), comprising: (a) a first impact surface (4); (b) a second impact surface (20) more or less parallel to the first impact surface (see FIG. 1); wherein the area of the first impact surface is smaller than the area of the second impact surface (see FIG. 1), wherein a perpendicular distance between the first and second impact surface defines a stroke distance (see FIG. 1), wherein a cross-sectional area parallel to and in between the first and second impact surfaces increases, either in a continuous or discrete fashion, over the stroke distance from the first impact surface towards the second impact surface (see FIG. 1); (c) a compressible vessel (10) held in between first and second impact surfaces (see FIG. 1), wherein the compressible vessel in between the first and second impact surfaces defines an outer shape with a positive second derivative slope defined from the first impact surface towards the second impact surface (see FIG. 1); (d) a fluid (28) contained within the compressible vessel (see col. 7, lines 15-19); and (e) one or more orifices (32) to allow the fluid to bleed out from the compressible vessel when an impact force causes compression of the protective impact device (see col. 7, lines 20-41), wherein the compression is defined by the first impact surface moving towards the second impact surface along the stroke distance (see FIG. 1, col. 7, lines 12-15).
see FIG. 1, continuous outer shape over 100% of stroke distance).
Regarding claim 5, Konishi discloses a fluid collection chamber (26) fluidly connected with the compressible vessel via the one or more orifices (see FIG. 1).
Regarding claim 7, Konishi discloses that the protective impact device produces an approximately constant force during the compression (see FIG. 3, col. 11, lines 1-29).
Regarding claim 8, Konishi discloses that the protective impact device produces an approximately constant force established by the bleeding liquid through the one or more orifices during the compression (see FIG. 3, col. 11, lines 1-29).
Regarding claim 9, Konishi discloses that the protective impact device produces an approximately constant force that scales more or less linearly with impact energy, regardless of impact velocity caused by the impact force (see FIG. 3, col. 11, lines 1-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stoll (GB 2 131 517).
Regarding claim 2, Stoll does not disclose that the area of the second impact surface is at least 20% greater than the area of the first impact surface.
However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05.II.A) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
In the present case, Stoll recognizes the relative dimensions of the first surface and the second surface as a result-effective variable (see page 3, lines 64-99; page 3, line 125 to page 4, line 22).  As such, it would have been obvious as a matter of routine experimentation to produce a second impact surface that is at least 20% greater in area than the first impact surface to optimize the mounting of the protective impact device to machine or floor (see page 3, lines 77-73), to optimize the area of attaching the bellows body to the second impact surface (see page 3, lines 90-96), and/or to optimize the dimensions of the bellow body to promote nesting of the folds during compression and to reduce stress on the folds of the bellow body (see page 3, line 125 to page 4, line 22).  
Response to Arguments
Applicant's arguments filed 22-Jul-2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 under 35 U.S.C. 112(b) as being indefinite because it is unclear what element defines the cross-sectional area.  Applicant argues that “the claim language does specify to what the cross-sectional area refers to as the claim recites ‘a cross-sectional area parallel to an in between the first and second impact surfaces.’” (See Amendment, page 5).  This language, however, does not define from which element that the cross-sectional area is determined.  Claim 1 subsequently recites “a compressible vessel,” but the claim language does not define the cross-sectional area as being 
Regarding the rejection of claim 1 as being anticipated by Stoll (GB 2 131 517), Applicant argues that “FIG. 3 in Stroll clearly defines a straight line of bellows (4) which results in a zero second derivative slope.” (See Amendment, page 2).  Stoll, however, depicts the lip (11) as deviating from the linear relationship.  As such, outer edges of the bellows and the lip define a discrete shape having a positive second derivative slope.   
Applicant further argues that “[o]uter lip (11) in [Stoll] does not make a positive second derivative slope (1) in between the first and second impact surfaces defines a wall shape with a with a positive second derivative slope (2) defined form the first impact surface towards the second impact surface.”  It is noted that the phrase “a wall shape with appositive second derivative slope defined from the first impact surface towards the second impact surface” broadly encompasses “wherein the wall shape has a discrete shape, wherein the wall edges of the discrete shape define the positive second derivative slope defined from the first impact surface towards the second impact surface” (see claim 4).  In the present case, the lip (11) of Stoll in combination with the outer edges of the bellows define a discrete shape, wherein the wall edges of the discrete shape define the positive second derivative slope (see Annotated FIG. 1, below in comparison with the “discrete” shape disclosed in FIG. 2 of the present application).  

    PNG
    media_image1.png
    423
    796
    media_image1.png
    Greyscale

	Regarding the rejection of claim 1 as being anticipated by Konishi (US 4,570,911), Applicant argues that Konishi does not disclose a “wall shape” having a positive derivative slope because “[t]he inner surface [of the wall of Konishi] defines a negative second slope which is in sharp contrast to the positive second derivative slope of the outer surface of Konishi’s rubber block.” (See Amendment, page 7).  Nothing in the claim, however, requires the inner shape of the wall to have a positive second derivative slope.  The claim rather simply states “a wall shape with a positive second derivative slope.”  The outer surface of the wall of Konishi defines a “wall shape” regardless of the shape of the inner surface of the wall.  As such, Konishi discloses “a wall shape with a positive second derivative slope.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

October 21, 2021